DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of method of filling, Figure 21, Method of dispensing Figure 23 and method of mixing, figure 33 in the reply filed on 3/8/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 30-46 are generic to the elected species.  
Claim Objections
Claims 35, 38 and 39 are objected to because of the following informalities:  
Claim 35 includes a typographical error “when after” should more appropriately be “after.”
Claims 38 and 39 each include a typographical error “is peformed” and should more appropriate be “is performed.” 
Appropriate correction required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 requires “determining a dispense rate;” however the process steps defining “the determining” do not require any method for determining the dispense rate and therefore it is unclear how the dispense rate is determined.  In other words, the determining a dispense rate as claimed do not actually require determining a dispense rate, but injecting the foam for a period of time or volume and measuring the rise height of the fully expanded foam (i.e. no rate is determined).  Therefore it is unclear how the claimed process steps result in “determining a dispense rate” as claimed. For the purposes of applying prior art the examiner will interpret the process steps as claimed to necessarily result in “determining a rate” as such is all that is required by the claims.
Claim 30 recites for the first cavity and second cavity “at least one elongated wall surface, wherein the elongated wall surface extends along a first direction and comprises first and second opposite sides”  It is unclear if the first and second cavity are the same or adjacent since they both include “the elongated wall surface,” and “a first direction.”  For the purposes of applying prior art the examiner will interpret the second recitation to be different than the first recitation (i.e. second elongated wall surface, wherein the second elongated wall extends along a second direction and comprises first and second opposite sides”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30-34, 38-43 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8680168 by Fishback taken with US Patent 5470074 by Wang.
Claim 30:  Fishback discloses a method for filling wall cavities with expanding insulating foam includes filling a test cavity that includes a at least one elongated wall surface, wherein the elongated wall surface extends along a first direction and comprises first and second opposite sides (column 10, lines 5-15).  Fishback discloses during the testing using an IR camera to measure the fill (column 20, lines 60-68).  Fishback discloses injecting a second portion in a second cavity, different then the first, with a predetermined foam and a dispense rate (see column 20, lines 60-65), wherein the second cavity comprising at least one elongated wall 
Fishback discloses controlling the process; however, fails to explicitly disclose the claimed determining a dispensing rate as claimed followed by using this data to inject the foam into the second cavity.  However, Wang, also discloses controlling and evaluating an expanded foam into various cavities discloses providing a first test cavity and injecting a first portion of a foam into a first test cavity by injecting a predetermined volume of the insulating foam (“known amount of foaming mixture” at column 3, lines 30-35) and measuring the foam properties, including the surface height of the foam using a camera (see column 3, line 44-column 4, line 65, step “b”).  As set forth above, the prior art discloses a known volume of foam and a measuring the height within the claimed test cavity and therefore must necessarily “determine a dispense rate” as claimed.  At the very least, the prior art discloses a dispense rate is amount per time (see Fishback at column 20, lines 65-66) and therefore one of ordinary skill in the art knowing the volume of material can determine the flow rate therefrom (i.e. total volume per total time of dispensing).
Wang discloses using the data obtained from the test cavity to provide a second cavity, and based on the process of obtaining the dispense rate, i.e. based on the dispense rate, determine a shot volume suitable to provide a foam in the second cavity and provide a predetermined fill (i.e. rise height), see column 7, lines 20-30).  Wang discloses injecting the foam to provide a shot volume (step “e” choose preferred starting quantity, see Wang at column 30-35).  

	Claim 31-32:  Fishback discloses the fill/rise height is measured by detecting 
exothermicity associated with the expanded foam as a function of height using an IR camera (column 6, lines 60-65).
	Claim 33:  Wang discloses taking into consideration the cavity dimensions, i.e. length and width of cavity and height and therefore determining the rate and chosen volume of injected foam would have been obvious using the cavity dimensions.
	Claim 34:  Using a shot table is taught by Wang (i.e. computer data) and thus makes obvious this claim.
	Claim 38:  Fishback discloses a dispensing rate (amount per time) and Wang discloses using a known volume.  Therefore one of ordinary skill in the art with this knowledge and a known dispensing rate and desiring a known volume would have found it obvious to use the time period.  In other words, known volume is determined based on dispense rate multiplied by the time and thus time of dispensing at a rate will provide a known volume.  
	Claim 39:  Wang discloses the shot volume to provide the predetermined fill is determined and injecting based on this determined shot value (see steps d-f, column 6-7).
	Claim 40:  Fishback discloses injecting into a hold (column 2, lines 55-60).	

	Claim 42:  Fishback discloses what can reasonably be a “closed cavity” (see column 22, lines 15-30, related to wall cavities).
	Claim 43:  Fishback discloses A-side and B-Side (see column 5, lines 55-60).
	Claim 46:  Wang discloses the test cavity and the performed cavity is in the same environment (column 7, lines 5-10).  At the very least, Wang discloses the environment will directly affect the foaming process and variables and therefore one of ordinary skill in the art would have found it obvious to performed the test and fill of the first and second cavity in the same environment (to normalize any process variables that may affect the data).

Claims 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8680168 by Fishback taken with US Patent 5470074 by Wang and further with US Patent Application Publication by Fiorentini et al.
Fishback and Wang discloses all that is taught above; however, fails to disclose the shot controller that shuts off the flow; however, Fiorentini, also discussing the A/B foam into a hollow/closed cavity discloses a method for using a controller to control the process such that the controller is configured to shut off the flow of the foam at the calculated amount/tie of foam is injected (see 0019 and 0114) and therefore using the controller to control the injection 
Claim 36:  Fiorentini discloses the controller will calculate the shot time/shot volume based on the user input (0078).
Claim 37:  Fiorentini discloses inputting flow rate (0078) and discloses the cavity dimension will determine the injection and therefore inputting such would have been obvious as predictable so that the controller has the information necessary to control the process.  Wang discloses inputting the part geometry (column 5, lines 55-68).  The requirement of shot time or shot volume determined from the rate and cavity dimensions is obvious to one of ordinary skill in the art as the prior art discloses the amount of foam injection is critical and this is directly related to the volume and/or time of injection as well as the cavity dimensions (size needed to fill) and flow rate (volume per time).  The variables are clearly result effective variables and recognized by one as interrelated and therefore it would have been obvious to have controlled such as claimed to provide a controlled amount of foam injected into the cavity such that the cavity is completely filled without overfilling.

Claims 35-36 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8680168 by Fishback taken with US Patent 5470074 by Wang and further with JP 1987-091015 (cited on IDS 3/8/2020). 
Claim 35-36:  Fishback and Wang discloses all that is taught above; however, fails to disclose the shot controller that shuts off the flow.  However, the examiner cites here JP 015 also teaching of a foam supply to an existing wall cavity discloses a supply gun and pipe with .

Claims 41, 44-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8680168 by Fishback taken with US Patent 5470074 by Wang and further with US Patent 410646 by Clifft.
Claim 41:  While the examiner maintains the position above, the examiner cites here Clifft which discloses injecting insulation into a preexisting wall requires holes that will need remodeling (i.e. reasonably reads on patching), see column 1, lines 40-45, and therefore patching the hole would have been obvious as predictable.
Claim 44:  Fishback and Wang discloses injecting into the wall cavity as discussed above; however, fails to explicitly discloses a tube.  However, Clifft also teaches of injecting additional insulation into a wall cavity and discloses such can be performed using a tube (see Figure 2-7 and accompanying text) and therefore using such a known technique would have been obvious as predictable method of supply an expandable foam into wall cavity.  A predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).
Claim 45:  Fishback and Wang discloses injecting into the wall cavity as discussed above; however, fails to explicitly discloses a cavity with a pre-existing fibrous insulation.  However, .  

Claims 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8680168 by Fishback taken with US Patent 5470074 by Wang and further with JP 1987-091015 (cited on IDS 3/8/2020) with US Patent 410646 by Clifft.
Fishback, Wang and JP 015 discloses all that is taught above and JP 015 discloses existing walls are injected with foam and Clifft discloses existing wall structures have fibrous insulation therein and supplying additional foam therein and therefore it would have been obvious to have batt insulation in the cavities because Fishback and JP 015 discloses filling existing cavities and Clifft discloses such are known to have batt insulation therein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID P TUROCY/Primary Examiner, Art Unit 1718